Citation Nr: 1002392	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-29 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a respiratory disorder, to include as 
secondary to in-service exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from June 1946 to 
April 1948.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.	A March 2005 rating decision denied the Veteran's claim of 
entitlement to service connection for a respiratory 
disorder.  The Veteran was notified of his appellate 
rights, but did not complete an appeal within the required 
time period.

2.	Evidence received since the March 2005 rating decision is 
cumulative of the evidence of record at the time of the 
March 2005 denial and does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for a respiratory disorder nor does it raise a 
reasonable possibility of substantiating the Veteran's 
claim of service connection.


CONCLUSIONS OF LAW

1.	The March 2005 rating decision which denied the Veteran's 
claim of entitlement to service connection for a 
respiratory disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.	Evidence received since the March 2005 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for a respiratory disorder is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the Veteran with all necessary and proper VCAA 
notice.  In this regard, a March 2007 VCAA letter notified 
the Veteran of the evidence and information necessary to 
establish entitlement to his underlying claim to service 
connection for a respiratory disorder.  This letter also 
provided appropriate notice regarding what constitutes new 
and material evidence and specifically informed him what 
evidence and information was necessary to reopen his claim.  
This letter also advised the Veteran of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the March 2007 notice letter included notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess, supra.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Veteran's service treatment records 
are associated with the claims folder, as well as all VA and 
private treatment records identified by the Veteran.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
March 2007, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a March 2005 rating decision, the Veteran's claim of 
service connection for a respiratory disorder was denied on 
the basis that the Veteran's current disorder is not 
etiologically related to his active service, to include in-
service exposure to asbestos.  The Veteran was notified of 
his appellate rights, but did not complete an appeal of the 
decision; therefore, the RO's March 2005 decision is final.  
38 U.S.C.A. § 7105.

Evidence received prior to the March 2005 rating decision 
included service treatment records, VA treatment record and 
reports and a March 2005 VA examination report.  According to 
the March 2005 rating decision, the RO denied the Veteran's 
claim for service connection because the evidence of record, 
to include the March 2005 VA examination, failed to establish 
an etiological link between his current respiratory disorder 
and his active service, to include in-service exposure to 
asbestos.  The March 2005 rating decision also noted the 
Veteran was not currently diagnosed with asbestosis.

New evidence received since the March 2005 RO rating decision 
includes statements from the Veteran, further VA treatment 
records and a July 2007 VA examination report.  The evidence 
submitted by the Veteran indicates he continues to suffer 
from a respiratory disorder, and currently receives treatment 
for the disorder, but does not provide a diagnosis of 
asbestosis or an etiological link between the current 
disorder and the Veteran's active service.

After careful review, the Board concludes that the newly 
received evidence is cumulative of the record prior to the 
March 2005 rating decision, and does not raise a reasonable 
possibility of substantiating the Veteran's claim.  In this 
regard, the Board notes the newly received evidence continues 
to show the Veteran suffers from a chronic respiratory 
disorder.  However, the record does not contain any competent 
opinion suggesting an etiological relationship between the 
Veteran's current respiratory disorder and his active 
service.  Therefore, the newly received evidence does not 
raise a reasonable possibility of substantiating the 
Veteran's claim.  

As a final note, the Board acknowledges that the Veteran 
stated that he was informed by his VA pulmonologist that his 
current respiratory disorder is etiologically related to his 
in-service exposure to asbestos.  See April 2007 statement.  
However, this assertion is not supported by the competent 
medical evidence of record.  Furthermore, the Board notes 
that the connection between what a physician said and the 
layman's account of what he purportedly said, when filtered 
through a layman's sensibilities is attenuated and inherently 
unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995).  As such, this 
statement does not constitute 'new and material' evidence 
upon which to reopen the Veteran's claim for service 
connection for a respiratory disorder.

As such, the evidence submitted by the Veteran since the 
March 2005 RO denial does not constitute new and material 
evidence, and the appeal must be denied.  38 C.F.R. § 3.156.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a respiratory disorder 
has not been submitted; the appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


